Exhibit News Release For Immediate Release ALASKA PACIFIC BANCSHARES, INC. REPORTS FOURTH QUARTER AND ANNUAL EARNINGS FOR 2009 JUNEAU, Alaska, March 30, 2010 Alaska Pacific Bancshares, Inc. (OTCBB: AKPB) (“Company”), the parent company of Alaska Pacific Bank (“Bank”), today announced its fourth quarter and annual results for the periods ended December 31, For the year ended December 31, 2009, the Company reported a net loss of $2.2 million, or $(3.76) per diluted share, after recording a $2.9 million provision for loan losses and $905,000 provision for income taxes.This compares to a net loss of $2.3 million, or $(3.54) per diluted share, after recording a $5.0 million provision for loan losses for 2008. For the fourth quarter of 2009, the net loss was $1.1 million, or $(1.84) per diluted share compared to net loss of $1.0 million, or $1.59 per diluted share in the fourth quarter of 2008. The loss in the quarter ended December 31, 2009 was primarily attributable to a provision for loan losses of $342,000 and provision for income tax expense of $905,000, compared to a provision for loan losses of $1.8 million and no provision for income tax expense in the comparable quarter of 2008. “There is no doubt we are very disappointed with the results for 2009, but we’re still addressing the same small group of loans that have been the focus of our losses for the past two years.” Said President & CEO Craig Dahl.“We want to get these credits behind us within the limits of regulatory and accounting guidance.We continue to have exceptionally low delinquency in the remainder of the portfolio and continue to have acceptable performance for the core business of the Bank but we have to get past these loans and the related expenses.” The allowance for loan losses at December 31, 2009 was $1.8 million, representing 1.13% of total loans outstanding.Total non-accrual loans were $2.9 million at December 31, 2009 compared with $6.3 million at September 30, 2009 and $6.1 million at December 31, 2008.In addition, the Bank’s other real estate owned and repossessed assets were $2.6 million at December 31, 2009 unchanged from $2.6 million in the previous quarter and $408,000 at December 31, 2008.There was $24,000 in net loan charge off for the quarter ended December 31, 2009 compared with $3.9 million for the quarter ended September 30, 2009 and $3.9 million for the quarter ended December 31, 2008.Net charge-offs for 2009 were $3.8 million compared to $4.1 million for Net deferred tax assets are evaluated and reduced through a valuation allowance to the extent that it is more likely than not that such assets will not be fully recovered in the foreseeable future.Based on this evaluation, a valuation allowance and provision for income tax expense of $905,000 was recognized for the year ended December 31, 2009. As a result of a decline in average loan balances, interest income decreased $330,000 (11.8%) to $2.5 million for the fourth quarter of 2009 compared to $2.4 million for the fourth quarter of 2008.Average interest earning assets decreased $25.0 million to $163.9 million for the fourth quarter of 2009 compared $188.9 million for the fourth quarter 2008.The net interest margin on average interest-earning assets for the fourth quarter of 2009 was 5.12% compared with 4.41% in the fourth quarter of 2008.Net interest income decreased $438,000 (5.0%) to $8.3 million in 2009 compared to $8.8 million for 2008.Average interest earning assets decreased $12.6 million in 2009 compared to 2008, yield on average earning assets declined to 5.94% in 2009 compared to 6.56% in 2008.The net interest margin on average earning assets was 4.86% for 2009 compared with 4.76% in 4 Loans (excluding loans held for sale) were $158.1million at December 31, 2009, a decrease of $800,000, or 0.5% from September 30, 2009, and a decrease of $10.9 million, or 6.5% from December 31, 2008.Deposits at December 31, 2009, were $148.2million, a $4.1million (2.7%) decrease from September 30, 2009 and a $14.0 million (8.6%) decrease from December 31, Noninterest expense for the fourth quarter of 2009 increased $394,000 (17.4%) from September 30, 2009 and increased $459,000 (20.8%) from the quarter ended December 31, 2008.Noninterest expense for 2009 increased $641,000 (7.3%) compared to 2008.The net increase in expense in 2009 is due to higher repossessed property expense and FDIC assessment costs offset with lower occupancy and equipment, and compensation and benefits expense. Forward-Looking Statements Certain matters in this news release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among others, expectations of the business environment in which the Company operates, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding the Company's mission and vision. These forward-looking statements are based upon current management expectations, and may, therefore, involve risks and uncertainties. The Company’s actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to, the credit risk of lending activities, including changes in the level and trend of loan delinquencies and write-offs; results of examinations by our banking regulators including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses or write-down assets; interest rate fluctuations; economic conditions in the Company’s primary market area and other market areas where the collateral for our loans is located; demand for residential, commercial real estate, consumer, and other types of loans; success of new products; competitive conditions between banks and non-bank financial service providers; regulatory and accounting changes; technological factors affecting operations; pricing of products and services; and other risks detailed in the Company’s reports filed with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the fiscal year ended December 31, 2009.Accordingly, these factors should be considered in evaluating forward-looking statements, and undue reliance should not be placed on such statements.The Company undertakes no responsibility to update or revise any forward-looking statement. Contact: Julie M. Pierce Craig E. Dahl Senior Vice President and CFO or President and CEO 907-790-5135 907-790-5101 5 Alaska Pacific Bancshares, Inc. Financial Highlights (Unaudited) Year and Fourth Quarter 2009 (dollars in thousands, except per-share amounts) Year Ended December 31, 2009 2008 Condensed Statement of Operations: Interest income $ 10,184 $ 12,075 Interest expense 1,862 3,315 Net interest income 8,322 8,760 Provision for loan losses 2,947 5,034 Gain on sale of loans 712 251 Other noninterest income 1,172 1,091 Other noninterest expense 9,432 8,791 Net income (loss) before income tax (2,173 ) (3,723 ) Income tax expense (benefit) 18 (1,405 ) Net income (loss) $ (2,191 ) $ (2,318 ) Earnings (loss) per share: Basic $ (3.76 ) $ (3.54 ) Diluted $ (3.76 ) $ (3.54 ) Performance Ratios: Return on average equity (11.26 )% (13.03 )% Return on average assets (1.19 ) (1.19 ) Yield on average earning assets 5.94 6.56 Cost of average interest-bearing liabilities 1.40 2.30 Interest rate spread 4.54 4.26 Net interest margin on: Average earning assets 4.86 4.76 Average total assets 4.51 4.50 Efficiency ratio (a) 99.35 89.24 Average balances: Loans $ 165,807 $ 174,655 Earning assets 171,346 183,975 Assets 184,630 194,780 Interest-bearing deposits 120,632 129,282 Total deposits 148,352 156,729 Interest-bearing liabilities 132,788 143,893 Shareholders' equity 19,465 17,786 Average shares outstanding: Basic 654,486 654,301 Diluted 654,486 654,301 6 Three Months Ended December 31, 2009 September 30, 2009 December 31, 2008 Condensed Statement of Operations: Interest income $ 2,459 $ 2,447 $ 2,789 Interest expense 360 426 705 Net interest income 2,099 2,021 2,084 Provision for loan losses 342 2,455 1,828 Mortgage banking income 180 81 40 Other noninterest income 283 311 234 Noninterest expense 2,662 2,268 2,203 Net income (loss) before income tax (442 ) (2,310 ) (1,673 ) Income tax (expense) benefit 687 (899 ) (634 ) Net income (loss) $ (1,129 ) $ (1,411 ) $ (1,039 ) Earnings (loss) per share: Basic $ (1.84 ) $ (2.27 ) $ (1.59 ) Diluted $ (1.84 ) $ (2.27 ) $ (1.59 ) Performance Ratios: Return on average equity (23.44 %) (27.43 )% (24.80 %) Return on average assets (2.51 ) (3.07 ) (2.10 ) Yield on average interest-earning assets 6.00 5.74 5.91 Cost of average interest-bearing liabilities 1.13 1.34 1.92 Interest rate spread 4.87 4.40 3.99 Net interest margin on: Average interest-earning assets 5.12 4.74 4.41 Average total assets 4.67 4.39 4.21 Efficiency ratio (a) 111.75 97.26 95.04 Average balances: Loans $ 158,778 $ 165,076 $ 175,203 Interest-earning assets 163,923 170,370 188,923 Assets 179,897 183,915 198,234 Interest-bearing deposits 119,090 119,220 136,820 Total deposits 148,819 149,949 165,673 Interest-bearing liabilities 127,742 126,947 147,163 Shareholders' equity 19,265 20,578 16,759 Average shares outstanding: Basic 654,486 650,428 654,486 Diluted 654,486 650,428 654,486 7 December 31, September 30, December 31, 2009 2009 2008 Balance sheet data: Total assets $ 178,308 $ 180,559 $ 190,851 Loans, before allowance 158,108 158,911 168,982 Loans held for sale 55 320 2,586 Investment securities 2,606 1,784 3,243 Total deposits 148,217 152,355 162,175 Federal Home Loan Bank advances 9,834 7,005 10,320 Shareholders' equity 18,680 19,852 16,283 Shares outstanding (b) 654,486 654,486 654,486 Book value per share $ 21.24 $ 23.03 $ 24.88 Asset quality: Allowance for loan losses $ 1,786 $ 1,468 $ 2,688 Allowance as a percent of loans 1.13 % 0.92 % 1.59 % Nonaccrual loans $ 2,855 $ 6,254 $ 6,071 Total nonperforming assets 5,453 8,873 6,479 Impaired loans 5,342 11,622 10,685 Estimated specific reserves for impairment 514 393 1,018 Net charge offs for quarter 24 3,850 3,886 Net charge offs YTD 3,849 3,825 4,129 Other real estate owned and repossessed assets 2,598 2,619 408 (a) Noninterest expense, divided by the sum of net interest income and noninterest income, excluding gains on sale of loans or securities. (b) Excludes treasury stock. 8
